department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c office_of_chief_counsel number info release date uil date conex-125392-06 the honorable johnny isakson united_states senate washington dc attention -------------------- dear senator isakson i apologize for the delay in responding to your letter dated date to ------------------------ director of legislative affairs on behalf of your constituent ------------------------------- ---------------------wrote to you about the disparity between the optional standard mileage rates for business purposes and the rates for charitable medical and moving purposes the business medical moving and charitable standard mileage rates are different because the deductions allowed by law are different business_expenses taxpayers can deduct ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_162 and sec_167 of the internal_revenue_code the code the business standard mileage rate represents all of the expenses of owning and operating an automobile for business purposes and takes into account both fixed costs including depreciation or lease payments and operating costs such as gasoline oil maintenance and repairs and tires section dollar_figure of revproc_2005_78 c b medical_expenses taxpayers can deduct medical_expenses paid during the taxable_year for which they are not compensated by insurance or otherwise including the cost of transportation primarily for and essential to medical_care sec_213 of the code the courts have held that only the out-of-pocket expenses of operating an automobile are deductible as medical_expenses see 510_f2d_435 10th cir and calafut v commissioner tcmemo_1964_239 therefore the medical standard mileage rate represents only out-of-pocket costs of operating an automobile section dollar_figure of rev_proc that is why the medical standard mileage rate is lower than the business standard mileage rate moving_expenses taxpayers can deduct moving_expenses paid_or_incurred during the taxable_year in which the taxpayer begins working at a new principal_place_of_work sec_217 of the code this includes expenses for traveling from their former residence to their new residence as with medical transportation the allowable deduction for travel_expenses incurred when moving includes only out-of-pocket operating costs thus the moving standard mileage rate is also lower than the business standard mileage rate charitable expenses taxpayers can deduct charitable_contributions they make during the taxable_year sec_170 of the code a charitable_contribution_deduction is allowed for the out-of-pocket expenses such as gas and oil incurred in using an automobile to perform donated services sec_170 of the code the congress set the current rate pincite cents per mile as part of the taxpayer_relief_act_of_1997 and the rate is effective for taxable years after date that is why the charitable standard mileage rate is lower than the business standard mileage rate since -------------------- wrote his letter we changed the standard mileage rates we published a special adjustment in announcement 2005_2_cb_714 that temporarily raised the business rate to cents per mile and the medical and moving rates to cents per mile for expenses paid_or_incurred between september and date for we set the business rate pincite cents per mile and the medical and moving rates pincite cents per mile section dollar_figure of rev_proc the general charitable rate remains pincite cents per mile i hope this information is helpful in responding to -----------------------if you have any questions please call me at --------------------- or --------------------------at ----------------------- ------------------------------------------------------------------------------------------------------------------ sincerely george baker branch chief branch income_tax accounting
